FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 15, 16, 18, 22, 24-26, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (U.S. Publication No. 2007/0212273) in view of Cirillo et al. (U.S. Patent No. 5,676,913).
Concerning claims 1, 18, 24 and 29, Edwards discloses an air ionization system, comprising:
An air intake, and an air output (Figure 10);
An inner cavity (Figure 10);
One or more ion generators (5) positioned downstream of the air intake and inside of the inner cavity, wherein the one or more ion generators are configured to generate ions (paragraphs 51, 63 and 69);
An ozone removal assembly (4) positioned at least partially between the air output (at 8) and the one or more ion generators (paragraph 70) and surrounding the ion generator (Figure 10), wherein the ozone removal assembly contains an ozone dampening catalyst for removing at least some ozone from air (paragraphs, 46, 47, 71 79-82 and claim 17); and
A second space between the ion generator (5) and the ozone removal assembly (4) as shown in Figure 10.
	Edwards does not appear to disclose that the ozone removal assembly has an inner wall, outer wall, a first space between the inner wall and the outer wall, and a granular ozone dampening catalyst in the first space, wherein the ozone dampening catalyst is configured to remove at least some ozone from air.  Cirillo discloses an air ionization system (Figure 2) that includes an air intake (at 16), an air output (at 15), an ion generator within an inner cavity of the system (numeral 8; column 3, lines 45-58), and an ozone removal assembly (numeral 9; column 4, lines 45-50) positioned between the air output and the ion generator as shown in Figure 2.  The reference continues to disclose that the ozone removal assembly has an inner wall, outer wall, a first space between the inner wall and the outer wall by the disclosure of a catalytic bed (column 4, lines 10-19), and a granular ozone dampening catalyst in the first space (column 8, line 66), wherein the ozone dampening catalyst is configured to remove at least some ozone from air.  Cirillo discloses that the granular ozone removing catalyst provided in a space between the inner and outer wall of the ozone removal assembly provides superior abatement properties, while being more durable and lighter than other similar catalysts (column 9, lines 53-60).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to utilize an ozone removal assembly in Edwards with an inner wall, outer wall, a first space between the inner wall and the outer wall, and a granular ozone dampening catalyst in the first space because such an assembly provides superior abatement properties, while being more durable and lighter than other similar catalysts as exemplified by Cirillo.

Concerning claims 2, 6 and 25, Edwards further discloses that the ion generator (5) is configured to generate at least 60% negative ions (paragraphs 40, 42 and 77).

Regarding claims 3 & 4, the reference also discloses that the system includes an air supply duct frame (6) that is configured to attach to an air supply duct, wherein the air supply duct frame (6), the ion generator (5), and the ozone removal assembly (4) form a modular unit configured to be removed from the air supply duct and replaced as a single unit as shown in Figure 10.

Concerning claims 7-10, Edwards continues to disclose that the one or more ion generators comprises six straight ionization modules (paragraphs 51, 52 and 71) that are arranged end-to-end in a circular pattern as shown in Figures 4, 10 and 12.

With respect to claims 11 and 22, Edwards also discloses that the ozone removal assembly (4) is tubular with a cylindrical cavity and at least part of the one or more ion generators (5) are positioned in the cylindrical cavity (Figures 10 and 12).

Regarding claim 15, Edwards continues to disclose that the ozone removal assembly (4) completely surrounds the ion generator (5) as shown in Figure 10.

Concerning claim 16, the reference also discloses a fan configured to move air towards the ion generator (paragraph 69).

With respect to claims 26 and 28, Edwards further discloses that the ion generator (5) and the ozone removal assembly (4) are constructed as a single unit, and configured to generate ions into the air in the second space as shown in Figure 10.

Claims 1, 17-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Mole (U.S. Publication No. 2017/0056543) in view of Cirillo et al. (U.S. Patent No. 5,676,913).
Concerning claims 1 & 17, Mole discloses an air ionization system, comprising:
(a)    An ion generator (24) configured to generate ions known as hydroxyl radicals (paragraphs 119-121); 
(b)    An ozone removal assembly (26) that at least partially surrounds the ion generators (24), wherein the ozone removal assembly contains an ozone dampening catalyst for removing at least some ozone from air (paragraphs 94 and 119-121); and
Wherein the system further includes a filter (paragraph 93) positioned between a fan (30) and the ion generator (24) as shown in Figure 1.

Regarding claim 18, Mole also discloses an air ionization system, comprising:
An air intake, and an air output (Figures 1 & 5);
An inner cavity (Figures 1 & 5);
One or more ion generators (24) positioned downstream of the air intake and inside of the inner cavity, wherein the one or more ion generators are configured to generate ions (paragraphs 119-121);
An ozone removal assembly (26) positioned at least partially between the air output and the ion generator (Figure 5) and surrounding the ion generator (paragraph 94), wherein the ozone removal assembly contains an ozone dampening catalyst for removing at least some ozone from air (paragraphs 94 and 119-121); and
A second space between the ion generator (24) and the ozone removal assembly (26) as shown in Figure 5.

Concerning claims 1 & 18, Mole does not appear to disclose that the ozone removal assembly has an inner wall, outer wall, a first space between the inner wall and the outer wall, and a granular ozone dampening catalyst in the first space, wherein the ozone dampening catalyst is configured to remove at least some ozone from air.  Cirillo discloses an air ionization system (Figure 2) that includes an air intake (at 16), an air output (at 15), an ion generator within an inner cavity of the system (numeral 8; column 3, lines 45-58), and an ozone removal assembly (numeral 9; column 4, lines 45-50) positioned between the air output and the ion generator as shown in Figure 2.  The reference continues to disclose that the ozone removal assembly has an inner wall, outer wall, a first space between the inner wall and the outer wall by the disclosure of a catalytic bed (column 4, lines 10-19), and a granular ozone dampening catalyst in the first space (column 8, line 66), wherein the ozone dampening catalyst is configured to remove at least some ozone from air.  Cirillo discloses that the granular ozone removing catalyst provided in a space between the inner and outer wall of the ozone removal assembly provides superior abatement properties, while being more durable and lighter than other similar catalysts (column 9, lines 53-60).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to utilize an ozone removal assembly in Mole with an inner wall, outer wall, a first space between the inner wall and the outer wall, and a granular ozone dampening catalyst in the first space because such an assembly provides superior abatement properties, while being more durable and lighter than other similar catalysts as exemplified by Cirillo.  Thus, claims 1, 17 & 18 are unpatentable over Mole in view of Cirillo.

Concerning claims 19 and 20, Mole discloses an air filter (paragraph 93) configured to filter air before the air contacts the one or more ion generators, and a fan configured to move air towards the ion generator (Figures 1 & 5).
Regarding claim 21, Mole is relied upon as set forth above.  Mole does not appear to disclose that the ozone removal assembly is flat.  Nonetheless, in Gardner v. TEC Systems, Inc., 725 F .2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. Denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Accordingly, the claimed dimensions and shapes of a flat ozone removal assembly are considered to be not patentably distinct from the disclosed Mole ozone removal assembly device (See MPEP 2144.04).

With respect to claim 23, Mole also discloses that the air filter (22) is positioned between the air intake and the ion generator (24) as shown in Figures 1 & 5.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards (U.S. Publication No. 2007/0212273) in view of Cirillo et al. (U.S. Patent No. 5,676,913) as applied to claim 3 above, and further in view of Schroder (U.S. Publication No. 2007/0253860).
Edwards is relied upon as set forth above.  Edwards does not appear to disclose that the air supply duct frame is attached to the air supply duct, the air supply duct has a cavity, and the one or more ion generators and the ozone removal assembly are positioned in the cavity.  Schroder discloses an air ionization system that includes an ion generator (407) for sterilizing air.  The reference continues to disclose that the ion generator is attached to an air supply duct (401) in such a way such that said generator is positioned within the cavity of the duct as shown in Figure 4.  Such a configuration allows the ion generator to sterilize air that passes through a ducting system before is it distributed to an environment of interest.  As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to attach the system of Edwards in the cavity of an air supply duct in order to allow said system to sterilize air that passes through a ducting system before is it distributed to an environment of interest as exemplified by Schroder.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (U.S. Publication No. 2007/0212273) in view of Cirillo et al. (U.S. Patent No. 5,676,913) as applied to claim 1 above, and further in view of Cho et al. (U.S. Publication No. 2017/0189846).
Edwards is relied upon as set forth above. Edwards does not appear to disclose an air filter, wherein the air filter includes an airflow sensor in communication with a control system, wherein the sensors sense the rate of airflow through the clean air filter. Cho discloses a system for purifying an airflow with a clean air filter in order to remove initial particulates from the airflow (paragraphs 1 -3). The reference continues to disclose that the air filter includes an airflow sensor in communication with a control system, wherein the sensors sense the rate of airflow through the clean air filter (paragraphs 18-27 and 33). The control system further detects when the clean air filter should be changed based on the airflow through the clean air filter, and creates an alert as a light on a display of the control system in order to notify an operator that the filter should be replaced (paragraphs 27 and 33-35). As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include an air filter in the system of Edwards in order to remove initial particulates from the airflow, and further include an airflow sensor in communication with a control system to sense the rate of airflow through the air filter and detect when the clean air filter should be changed based on the airflow through the air filter; as well as create an alert as a light on a display of the control system in order to notify an operator that the filter should be replaced as exemplified by Cho.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards (U.S. Publication No. 2007/0212273) in view of Cirillo et al. (U.S. Patent No. 5,676,913) as applied to claim 26 above, and further in view of Krichtafovitch (U.S. Publication No. 2010/0089240).
Edwards is relied upon as set forth above.  Edwards does not appear to disclose a mounting frame configured to be mounted to an HVAC duct. Krichtafovitch discloses a system and method of delivering ions (paragraphs 24 and 26) to a HVAC duct (paragraph 46) with an ion generator assembly (102) to purify an airflow.  The reference continues to disclose that the system with the ion generator assembly is mounted to a frame in order to properly secure said system to an appropriate airflow passage such as an HVAC duct (paragraph 52). As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a mounting frame for the system of Edwards in order to properly secure said system to an appropriate airflow passage such as an HVAC duct as exemplified by Krichtafovitch.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709. The examiner can normally be reached Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN JOYNER/Primary Examiner, Art Unit 1799